Citation Nr: 1210845	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-07 290	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a low back disorder manifested by chronic low back pain and a herniated nucleus pulposus with spinal stenosis at L5-S1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St, Louis, Missouri, granting service connection for a low back disorder manifested by low back pain and a herniated nucleus pulposus with spinal stenosis at L5-S1 and granting a 0 percent evaluation therefor effective from November 2004.  By further rating action in December 2005, the RO increased the initial rating assigned from 0 percent to 10 percent, effective from November 2004.  The Board confirmed and continued that 10 percent rating by its decision of December 2008, but the U.S. Court of Appeals for Veterans Claims (Court) by its October 2009 order vacated the Board's decision and remanded that issue alone to the Board for further action.  By its May 2010 remand, the Board sought to obtain further development of that issue by the VA's Appeals Management Center (AMC) in Washington, DC, but based on the Veteran's subsequent relocation, the additional actions sought by the Board were effectuated by the RO in St. Petersburg, Florida.  Following that RO's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

Notice is taken that the issue of the Veteran's entitlement to an initial compensable rating for right lower extremity claudication, including intermittent radicular symptoms, was most recently before the Board in its May 2010 remand, when the Board determined that the Veteran had timely filed a notice of disagreement with the initial rating of that disability in April 2005 and remanded the matter, pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999), for issuance of a statement of the case.  On remand, the RO by its rating decision of March 2011 granted a 10 percent initial rating for right lower extremity claudication including intermittent radicular symptoms and, as directed, issued a statement of the case.  The Veteran replied in writing in June 2011 in which he indicated that he was satisfied with the 10 percent rating assigned and that he was no longer pursuing any appeal as to that matter, thereby effectively removing that matter from the Board's jurisdiction.  

The lone remaining appellate issue, that of entitlement to an initial rating for a low back disorder is herein REMANDED to the RO via the AMC.  VA will advise the Veteran in writing if further action on his part is necessary.  


REMAND

Much additional evidence relating to the claim for initial rating for a low back disorder was received by the RO prior to its return of the case to the Board and without issuance of a supplemental statement of the case.  Such action is violative of 38 C.F.R. §§ 19.31, 19.37 (2011) and not subject to any request for waiver of RO consideration.  Remand to ensure that the RO is afforded an opportunity to review the full record on appeal prior to the Board's de novo review of the evidence is therefore necessitated.  

In addition, the Veteran takes issue with the scope and accuracy of the most recent VA medical examination in September 2010, alleging that some of the VA examiner's remarks were untrue as to the presence of back pain and muscle spasm and the level of his back pain, as well as his ability to actively move his lumbar spine through a range of movement.  He likewise indicates that he was unable to complete range of motion testing of his low back due to pain, but that fact was not set out in VA examiner's report.  Insofar as whether muscle spasm was present, the Veteran indicates that muscle relaxers have been prescribed by attending medical professionals and that he alleges is a clear indication that in fact muscle spasm was in existence.  

The Veteran is clearly competent to offer evidence that is within his personal knowledge, to include that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His observations as to the conduct of the recent VA examination raise legitimate concerns as to the thoroughness of that evaluation, particularly as to whether full range of motion testing was completed.  Notice is taken that the VA examiner in September 2010 reported active range of motion values, after three repetitions, for forward flexion, extension, and right and left lateral flexion, and separate but equal values for right lateral rotation.  The examiner noted that range of motion was limited by a report of pain, although the examiner further indicated that there was no painful motion or muscle spasm, except as noted.  

Included in the record are reports of medical treatment for complaints of buttock pain after a motor vehicle accident in or about February 2011.  In that accident, the Veteran's vehicle was struck by a truck traveling 60 miles per hour when he was attempting to make a left turn.  Also on file are lay statements, dated in April 2011, from individuals familiar with the Veteran, who indicated that they have observed a progressive worsening of his symptoms, including an altered gait, as well as an inability to bend or to dress himself or lift anything of any weight.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new VA examination where is there is evidence that the condition has worsened since the last examination).  

In light of the foregoing, further examination of the Veteran is found to be in order to ensure that the disability in question is evaluated both fully and comprehensively.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

2.  Thereafter, afford the Veteran a VA spine examination in order to assess the nature and severity of his service-connected low back disorder, characterized as chronic low back pain with a herniated nucleus pulposus and spinal stenosis at L5-S1.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  The examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should be fully detailed.  

3.  Lastly, the Veteran's claim for an initial schedular and/or extraschedular rating for his low back disorder involving chronic low back pain and a herniated nucleus pulposus with spinal stenosis at L5-S1 must be adjudicated on the basis of all the evidence of record, to include specifically all evidence received by VA since entry of the most recent supplemental statement of the case in February 2011 and all governing law and regulations.  If any benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


